July 9, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 HOUSTON METHODIST HOSPITAL F/K/A THE METHODIST HOSPITAL,
                        Appellant

NO. 14-14-01006-CV                          V.

                          KARA NGUYEN, Appellee
                     ________________________________

      This cause, an appeal from the interlocutory order denying the motion to
dismiss health care liability claims of appellee, Kara Nguyen, signed December 15,
2014, was heard on the transcript of the record. We have inspected the record and
find no error. We order the order of the court below AFFIRMED.

      We order appellant, Houston Methodist Hospital F/K/A the Methodist
Hospital, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.